NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0602-20

STATE OF NEW JERSEY, ex. rel.
ALLSTATE INSURANCE
COMPANY, and MEDICAL
INVESTIGATION GROUP, INC.,

          Plaintiffs-Respondents,

v.

HARSHAD PATEL, AP SURGERY
CENTER, L.L.C., and AP
DIAGNOSTIC IMAGING, INC.,

     Defendants-Appellants.
______________________________

                   Submitted November 8, 2021 – Decided November 22, 2021

                   Before Judges Rothstadt and Mayer.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Mercer County, Docket No. L-0954-16.

                   Ehrlich, Petriello, Gudin, Plaza & Reed, attorneys for
                   appellants (John Petriello, on the brief).

                   Kennedy Vuernick, LLC, attorneys for respondents
                   (Richard E. Vuernick, of counsel; John Kennedy, of
                   counsel and on the brief).
PER CURIAM

        Defendants Harshad Patel, AP Surgery Center, LLC, and AP Diagnostic

Imaging, Inc. appeal from an October 21, 2020 order denying their motion to

quash a subpoena duces tecum and ad testificandum directed to a non-party,

Devika Patel.1 We affirm.

        The factual background preceding the issuance of the post-judgment

subpoena by plaintiffs Allstate Insurance Company and Medical Investigation

Group, Inc. is set forth in our prior decision, affirming entry of a judgment based

on an enforceable settlement among the parties. See State ex rel. Allstate Ins.

Co. v. Patel, No. A-1437-18 (App. Div. Dec. 5, 2019), certif. denied, 241 N.J.

201 (2020). Defendants paid the judgment except for the sum of $27,195.76,2

representing an award of attorney's fees to plaintiffs.

        In an effort to collect the balance of the judgment, plaintiffs served a

subpoena on Devika Patel. Plaintiffs believe defendant Harshad Patel secreted

funds by transferring assets to his wife to avoid paying the judgment. Plaintiffs



1
    Devika Patel is the wife of defendant Harshad Patel.
2
  Plaintiffs contends defendants still owe $27,980.70 under the judgments. The
record lacks information explaining this discrepancy.


                                                                             A-0602-20
                                        2
formed this belief based on Devika Patel's certification opposing plaintiffs'

motion to turnover funds levied upon a joint bank account. In her certification,

Devika Patel averred "[t]he funds which were levied upon came from the sale of

property. The property was in my name, and not in the name of Harshad. These

monies belong to me, and not to Harshad."          Plaintiffs' subpoena sought

information about the source of the funds which Devika Patel claimed belonged

solely to her, as well as testimony and documents pertaining to any properties

she bought and sold.

      Defendants moved to quash the subpoena. In a decision placed on the

record on October 20, 2020, the judge denied defendants' motion. The judge

found Devika Patel's certification "lack[ed] any factual support."      He also

referred to other cases, one pending in federal district court and one in state

court in Union County, in which Devika Patel invoked her Fifth Amendment

right against self-incrimination and declined to give sworn testimony regarding

various assets. In reviewing the history of the other legal actions, the judge

noted a significant relationship between Harshad Patel and Devika Patel with

respect to the financial assets. Based on that information, the judge concluded,

"[t]he subpoena's requests are reasonable, seek relevant documents and . . . fall

within the ambit of the broad parameters of permissible discovery under New


                                                                           A-0602-20
                                       3
Jersey [l]aw." He determined the "[d]iscovery in this matter is relevant" because

"it is clear there's a significant relationship" between Harshad Patel, Devika

Patel, and the transfer of assets and "that relationship needs to be explored."

      On appeal, defendants assert the motion judge erred in denying the motion

to quash the subpoena. 3 We disagree.

      A trial court "may quash or modify [a] subpoena or notice if compliance

would be unreasonable or oppressive . . . ." R. 1:9-2. We review a trial judge's

decision on a motion to quash a subpoena for abuse of discretion.            In re

Subpoena Duce Tecum, 214 N.J. 147, 162 (2013).

      Having reviewed the record, we discern no abuse of discretion in the

judge's denial of defendants' motion to quash the subpoena. The judge found

the requested information to be relevant.       Additionally, there was a valid

judgment against defendants as affirmed by this court on appeal. Under Rule

4:59-1(f), "in aid of a judgment or execution, the judgment creditor . . . may

examine any person, including the judgment debtor, by proceeding as provided

by these rules for the taking of depositions . . . ."   The judge also noted there

are several lawsuits seeking information from Devika Patel related to assets her



3
  On appeal, defendants cited only to the court rule governing subpoenas and
provided no case law in support of their argument.
                                                                            A-0602-20
                                         4
husband, Harshad Patel, transferred to her to avoid paying judgments entered

against him. On this record, there is no indication the subpoena is oppressive or

unreasonable, and the judge's denial of the motion to quash the subpoena was

not an abuse of discretion.

      Affirmed.




                                                                           A-0602-20
                                       5